Citation Nr: 1138660	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 2005, for the award of service connection for temporal mandibular joint syndrome and the assignment of a 10 percent disability rating.

2.  Entitlement to a higher combined evaluation for service-connected disabilities, currently 40 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no statement or communication from the Veteran, prior to February 22, 2005, that constitutes a pending claim of entitlement to service connection for temporal mandibular joint syndrome.

2.  The Veteran's compensable service-connected disabilities are posttraumatic stress disorder, rated as 30 percent; hypertension, rated as 10 percent; and temporal mandibular joint syndrome, rated as 10 percent.

3.  The current combined evaluation of the Veteran's service-connected disabilities is 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 22, 2005, for the award of service connection for temporal mandibular joint syndrome and the assignment of a 10 percent disability rating have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400 (2011).

2.  The claim for a higher combined evaluation is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

With respect to the claim for an earlier effective date, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

The Veteran is challenging the initial disability rating and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

With respect to the claim for a higher combined evaluation, the Board notes that the claim lacks legal merit, as the combined evaluation is derived from a mechanical application of the Combined Ratings Table.  Thus, the duties to notify and assist required by the VCAA are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Even so, the Board notes that a May 2007 notification letter informed the Veteran of the calculation of the combined rating, and the December 2007 statement of the case (SOC) set forth the Combined Ratings Table and readjudicated the claim.  With respect to the duty to assist, the Board observes that there are no outstanding pertinent records.  38 U.S.C.A. § 5103A.

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization will be accepted as an informal claim for increase or to reopen if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  However, there must first be a prior allowance or disallowance of a claim for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b).  

In this case, the Veteran contends that he is entitled to an effective date of August 30, 1995, or September 6, 1995, for the award of service connection for temporal mandibular joint (TMJ) syndrome because the medical evidence shows that the disorder manifested on August 30, 1995, or at least by September 6, 1995.  

The basic facts in this case are not in dispute.  VA received the Veteran's claim of entitlement to service connection for TMJ syndrome on February 22, 2005.  In a March 2007 rating decision, the RO granted service connection for the disorder and assigned a disability rating of 10 percent and an effective date of February 22, 2005.  There is no statement or communication from the Veteran prior to February 22, 2005, that constitutes a pending claim of entitlement to service connection for TMJ syndrome.  The Veteran does not even contend that he filed an earlier claim.  Thus, February 22, 2005, is the proper effective date.  It is noted that the claim was not received within one year from the Veteran's separation from service, precluding assignment of an effective date beginning the day after discharge.

The Board notes the Veteran's contention that he is entitled to an earlier effective date because the medical evidence shows that his TMJ syndrome manifested on August 30, 1995, or September 6, 1995.  However, as noted above, the effective date for a grant of service connection is the later of the date of receipt of claim or date entitlement arose, which, in this case, is the date of receipt of claim, February 22, 2005.  The Board observes that a report of examination will be accepted as an informal claim to reopen, but there must first be a prior disallowance of the claim.  38 C.F.R. § 3.157.  Thus, although private medical records received in November 1995 and March 1998 show treatment for TMJ syndrome, as service connection for the disorder had not been previously disallowed, he is not entitled to an earlier effective date under the provisions of 38 C.F.R. § 3.157.  

The Board also notes the contention of the Veteran's representative in a May 2011 statement that the RO has conceded that the Veteran filed a claim for service connection for TMJ syndrome on January 28, 2005.  Indeed, in a September 2006 rating decision, the RO noted that the claim was received on January 28, 2005.  However, closer inspection of the claims folder reveals that the statement was made in error.  On January 28, 2005, the Veteran only filed claims for an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  Moreover, in an earlier April 2006 rating decision, the RO correctly noted the February 22, 2005, date of receipt of the claim for service connection for TMJ syndrome.  Thus, the representative's contention does not provide for an earlier effective date.

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for TMJ syndrome and the assignment of a 10 percent disability rating is the date of the February 22, 2005, claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim must be denied.  

Higher Combined Evaluation

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  Separate diagnostic codes identify the various disabilities.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  See 38 C.F.R. § 4.25.  The Veteran was issued a copy of the Combined Ratings Table in the statement of the case mailed to him in December 2007.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. \
§ 4.25.

In this case, the Veteran contends that his service-connected disabilities should yield a current combined evaluation higher than 40 percent.  Specifically, he contends that he is entitled to a combined 50 percent evaluation.

The Veteran's compensable service-connected disabilities are PTSD, rated as 30 percent; hypertension, rated as 10 percent; and TMJ syndrome, rated as 10 percent.

The Board has calculated the Veteran's combined evaluation by applying the Combined Ratings Table of 38 C.F.R. § 4.25 to his compensable service-connected disabilities, as follows:

The 30 percent rating for PTSD combined with 10 percent for hypertension equals 37 percent.  The 37 percent combined with 10 percent for TMJ syndrome equals 43 percent.  Rounding down, the 43 percent combined evaluation of the Veteran's service-connected disabilities is 40 percent.  Thus, the RO correctly applied 38 C.F.R. § 4.25 in calculating the Veteran's current combined evaluation.

The Board can see why the Veteran may be puzzled over the calculation of his combined evaluation.  The Combined Ratings Table is hardly a model of simplicity.  However, crucial to the outcome of this case, the computation of the combined evaluation does not operate by way of simply adding all separate disability percentages.  There is an important distinction between adding percentages together and combining percentages together using the Combined Ratings Table.  The Combined Ratings Table is employed to obtain an evaluation which reflects the "efficiency" of veterans, as being affected first by the most disabling condition followed by less disabling conditions in descending order.

As shown, the RO's calculation of the Veteran's combined evaluation for his compensable service-connected disabilities was proper, and he is not entitled to a higher combined evaluation by operation of law.  Where the law and not the evidence is dispositive, the claim must be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than February 22, 2005, for the award of service connection for TMJ syndrome and the assignment of a 10 percent disability rating is denied.

A combined evaluation higher than 40 percent is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


